Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 2, 2017

                                        No. 04-17-00154-CR

                                     Andrew Rene ALVAREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR0452
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER

       Appellant’s brief was originally due on June 7, 2017. On June 16, 2017, the Clerk of this
Court informed appellant that his brief was late. On June 26, 2017, appellant filed a motion for
extension of time to file his brief. On June 30, 2017, we granted appellant’s motion and ordered
him to file his brief by July 26, 2017. However, appellant has not filed his brief.

        We ORDER appellant’s attorney, James Reeves, to file appellant’s brief on or before
August 17, 2017. If appellant’s brief is not filed by that date, we will abate this appeal to the trial
court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be
initiated against appellant’s attorney. Id. 38.8(b)(4).



                                                       _________________________________
                                                       Karen Angelini, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk